

116 S2838 IS: To amend the Ted Stevens Olympic and Amateur Sports Act to improve the transparency of the United States Center for Safe Sport, to provide grant accountability, and to protect victims of abuse from retaliation, and for other purposes.
U.S. Senate
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2838IN THE SENATE OF THE UNITED STATESNovember 12, 2019Mr. Grassley (for himself, Ms. Ernst, Mrs. Blackburn, Mr. Sullivan, Ms. Murkowski, and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Ted Stevens Olympic and Amateur Sports Act to improve the transparency of the United
			 States Center for Safe Sport, to provide grant accountability, and to
			 protect victims of abuse from retaliation, and for other purposes.
	
		1.Improving transparency of the United States Center for Safe Sport
 (a)Funding accountabilitySection 220541 of title 36, United States Code, is amended by adding at the end the following:  (e)Funding accountability (1)In generalAmounts transferred to the Center by the corporation or a national governing body shall be used primarily for the investigation and resolution of allegations of sexual misconduct, or other misconduct, made by amateur athletes affiliated with the corporation, a national governing body, or a paralympic sports organization, in accordance with section 220503(15).
						(2)Use of funds
 (A)In generalOf the amounts made available to the Center by the corporation or a national governing body in a fiscal year for the purpose described in section 220503(15)—
 (i)not less than 50 percent shall be used for processing the investigation and resolution of allegations described in paragraph (1);
 (ii)not more than 10 percent may be used for executive compensation of officers and directors of the Center; and
 (iii)not more than 20 percent may be used for administrative expenses of the Center, except that the reasonable travel expenses of investigative personnel of the Center and litigation expenses of the Center shall not be counted toward such amount.
								(B)Reserve funds
 (i)In generalIf, after the Center uses the amounts as allocated under subparagraph (A), the Center does not use the entirety of the remaining amounts for the purpose described in paragraph (1), the Center may retain not more than 25 percent of such amounts as reserve funds.
 (ii)Return of fundsThe Center shall return to the corporation and national governing bodies any amounts, proportional to the contributions of the corporation and national governing bodies, that remain after the retention described in clause (i).
 (C)Lobbying and fundraisingAmounts made available to the Center under this paragraph may not be used for lobbying or fundraising expenses.
 (3)Conferences and trainingThe Center shall, to the maximum extent practicable, seek reimbursement for the reasonable expenses associated with hosting or supporting conferences for, and providing training or technical assistance to, individuals who are not employees of the Center..
 (b)Records, audits, and reportsSection 220543 of title 36, United States Code, is amended— (1)by striking subsection (b) and inserting the following:
					
						(b)Audits and transparency
							(1)Annual audit
 (A)In generalNot less frequently than annually, the financial statements of the Center for the preceding fiscal year shall be audited by an independent auditor in accordance with generally accepted accounting principles—
 (i)to ensure the adequacy of the internal controls of the Center; and
 (ii)to prevent waste, fraud, or misuse of funds transferred to the Center by the corporation or the national governing bodies.
 (B)LocationAn audit under subparagraph (A) shall be conducted at the location at which the financial statements of the Center normally are kept.
 (C)ReportNot later than 180 days after the date on which an audit under subparagraph (A) is completed, the independent auditor shall issue an audit report.
								(D)Corrective action plan
 (i)In generalOn completion of the audit report under subparagraph (C) for a fiscal year, the Center shall prepare, in a separate document, a corrective action plan that responds to any corrective action recommended by the independent auditor.
 (ii)Matters to be includedA corrective action plan under clause (i) shall include the following for each such corrective action:
 (I)The name of the person responsible for the corrective action. (II)A description of the planned corrective action.
 (III)The anticipated completion date of the corrective action. (IV)In the case of a recommended corrective action based on a finding in the audit report with which the Center disagrees, or for which the Center determines that corrective action is not required, an explanation and a specific reason for noncompliance with the recommendation.
 (2)Access to records and personnelWith respect to an audit under paragraph (1), the Center shall provide the independent auditor access to all records, documents, and personnel and financial statements of the Center necessary to carry out the audit.
							(3)Public availability
 (A)In generalThe Center shall make available to the public on an easily accessible internet website of the Center—
 (i)each audit report under paragraph (1)(C); and (ii)the Internal Revenue Service Form 990 of the Center for each year filed under section 501(c) of the Internal Revenue Code of 1986.
 (B)Personally identifiable informationAn audit report or the minutes made available under subparagraph (A) shall not include the personally identifiable information of any individual.
 (4)Rule of constructionFor purposes of this subsection, the Center shall be considered a private entity. (c)Petitions for equitable reliefThe Attorney General may petition in the United States District Court for the District of Columbia for removal of officers and directors of the Center, as may be necessary or appropriate, if the Center—
 (1)engages in, or threatens to engage in, any act, practice, or policy that is materially inconsistent with the purpose described in section 220503(15); or
 (2)refuses, fails, or neglects to discharge, or threatens to refuse, fail, or neglect to discharge, the obligations of the Center to protect the safety of amateur athletes under this chapter.
 (d)ReportThe Center shall submit an annual report to Congress, including— (1)a strategic plan with respect to the manner in which the Center shall fulfill its duties under sections 220541 and 220542;
 (2)a detailed description of the efforts made by the Center to comply with such strategic plan during the preceding year;
 (3)any financial statement necessary to present fairly the assets, liabilities, and surplus or deficit of the Center for the preceding year;
 (4)an analysis of the changes in the amounts of such assets, liabilities, and surplus or deficit during the preceding year;
 (5)a detailed description of Center activities, including— (A)the number and nature of misconduct complaints referred to the Center;
 (B)the total number and type of pending misconduct complaints under investigation by the Center;
 (C)the number of misconduct complaints for which an investigation was terminated or otherwise closed by the Center; and
 (D)the number of such misconduct complaints reported to law enforcement agencies by the Center for further investigation;
 (6)information relating to the educational activities and trainings conducted by the office of education and outreach of the Center during the preceding year, including the number of educational activities and trainings developed and provided; and
 (7)a description of the activities of the Center. (e)DefinitionsIn this section—
 (1)audit report means a report by an independent auditor that includes— (A)an opinion or a disclaimer of opinion that presents the assessment of the independent auditor with respect to the financial records of the Center, including whether such records are accurate and have been maintained in accordance with generally accepted accounting principles;
 (B)an assessment of the internal controls used by the Center that describes the scope of testing of the internal control and the results of such testing; and
 (C)a compliance assessment that includes an opinion or a disclaimer of opinion as to whether the Center has complied with the terms and conditions of subsection (b); and
 (2)independent auditor means an independent certified public accountant or independent licensed public accountant, certified or licensed by a regulatory authority of a State or a political subdivision of a State, who meets the standards specified in generally accepted accounting principles..
 2.Grant accountabilitySection 220531 of title 36, United States Code, is amended by adding at the end the following:  (e)Grant accountability (1)Limitations on fundingThe Attorney General may not award a grant under this section to an entity that holds amounts in an offshore account for the purpose of avoiding payment of the tax described in section 511(a) of the Internal Revenue Code of 1986.
					(2)Transparency
 (A)In generalAs a condition of receiving funds under this section, an entity shall include in an application for a grant—
 (i)a description of the process by which the entity determines the compensation of the officers, directors, trustees, and key employees of the entity, including any independent individual involved in reviewing and approving such compensation;
 (ii)the comparability data used in such process; and (iii)contemporaneous substantiation of the deliberation and decision with respect to such compensation.
 (B)Public availabilityOn request, the Attorney General shall make the information disclosed under subparagraph (A) available for public inspection.
						(3)Limitations on conference expenditures
 (A)In generalExcept as provided in subparagraph (B), not more than $50,000 of grant funds provided to an entity under this section may be used to host or support a conference.
 (B)ExceptionAn entity may use more than $50,000 of grant funds provided under this section to host or support a conference if the Director of the Office of Justice Programs—
 (i)authorizes such additional expense in writing; and (ii)provides a written cost estimate for the conference, including the cost of food, beverages, audio-visual equipment, honoraria for speakers, and entertainment.
							(4)Avoidance of duplicative Federal grants
 (A)In generalThe Attorney General shall assess whether a potential grant award to an entity under this section would result in an overlap or a duplication of Federal grant awards.
 (B)ReportIf the Attorney General awards a grant under this section to an entity in a fiscal year for which the entity receives any other Federal grant for a substantially similar purpose, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that includes—
 (i)a description of each grant awarded to the entity in such fiscal year that results in an overlap or a duplication in Federal grant awards, including the total amount of each such grant award; and
 (ii)a justification for awarding an overlapping or a duplicative grant.. 3.Protecting abuse victims from retaliation (a)DefinitionsSection 220501(b) of title 36, United States Code, is amended—
 (1)by redesignating paragraphs (7) through (9) and (10) as paragraphs (8) through (10) and (13), respectively;
 (2)by inserting after paragraph (6) the following:  (7)covered entity means—
 (A)an officer or employee of the Center; (B)a coach, trainer, manager, administrator, or other employee or official associated with the corporation, a national governing body, or a paralympic sports organization;
 (C)the Department of Justice; (D)a Federal or State law enforcement authority;
 (E)a Federal or State entity responsible for receiving reports of child abuse; (F)the Equal Employment Opportunity Commission or other State or Federal entity with responsibility over claims of sexual harassment; or
 (G)any other person who the protected individual reasonably believes has authority to investigate or act on information relating to abuse, including—
 (i)emotional, physical, or sexual abuse; and (ii)sexual harassment.; 
 (3)by inserting after paragraph (10), as so redesignated, the following:  (11)protected disclosure means any lawful act of a protected individual, or in the case of a protected individual who is a minor, an individual acting on behalf of a protected individual—
 (A)to provide information to, cause information to be provided to, or otherwise assist in an investigation by a covered entity (or be perceived as providing information to, causing information to be provided to, or otherwise assisting in such an investigation) relating to abuse, including—
 (i)emotional, physical, or sexual abuse; (ii)sexual harassment; and
 (iii)a violation of anti-abuse policies, practices, and procedures established pursuant to paragraph (3) of section 220541(a) and paragraph (2) of section 220542(a);
 (B)to file, cause to be filed, testify, participate in, or otherwise assist in a proceeding filed or about to be filed (or be perceived as filing, causing to be filed, testifying, participating in, or otherwise assisting in such an investigation) relating to abuse, including—
 (i)emotional, physical, or sexual abuse; (ii)sexual harassment; and
 (iii)a violation of anti-abuse policies and procedures established pursuant to paragraph (3) of section 220541(a) and paragraph (2) of section 220542(a);
 (C)in communication with Congress; or (D)in the case of an amateur athlete, in communication with the Office of the Athlete Ombudsman;
 (12)protected individual means any— (A)amateur athlete, coach, medical professional, or trainer associated with the corporation, a national governing body, or a paralympic sports organization; or
 (B)any official or employee of the corporation, a national governing body, a paralympic sports organization, or a grantee, contractor, or subcontractor of the corporation, a national governing body, or a paralympic sports organization; and
 (4)by inserting after paragraph (13), as so redesignated, the following:  (14)retaliation means any adverse or discriminatory action, or the threat of an adverse or discriminatory action, carried out against a protected individual because of any protected disclosure, including—
 (A)discipline; (B)discrimination regarding pay, terms, or privileges;
 (C)removal from a training facility; (D)reduced coaching or training;
 (E)reduced meals or housing; and (F)removal from competition..
 (b)Resolution of disputesSection 220509 of title 36, United States Code, is amended— (1)in subsection (a), in the first sentence, by inserting complaints of retaliation or after relating to; and
 (2)by adding at the end the following:  (c)Retaliation (1)In generalThe corporation, a national governing body, a paralympic sports organization, or any officer, employee, grantee, contractor, subcontractor, or agent of the corporation, a national governing body, or a paralympic sports organization, may not retaliate against any protected individual because of any protected disclosure.
 (2)Reporting, investigation, and arbitrationThe corporation shall establish mechanisms for the reporting, investigation, and resolution (through binding third-party arbitration) of complaints of alleged retaliation.
 (3)Disciplinary actionIf the corporation finds that an officer or employee of the corporation, a national governing body, or a paralympic sports organizations (or any grantee, contractor, subcontractor, or agent of the corporation, a national governing body, or a paralympic sports organization) has retaliated against a protected individual, the corporation, national governing body, or paralympic sports organization, as applicable, shall take appropriate disciplinary action with respect to any such individual found to have retaliated against the protected individual.
							(4)Remedies
 (A)In generalIf the corporation finds that an officer or employee of the corporation, a national governing body, or a paralympic sports organization (or a grantee, contractor, subcontractor, or agent of the corporation, a national governing body, or paralympic sports organization) has retaliated against a protected individual, the corporation, national governing body, or paralympic sports organization, as applicable, shall promptly—
 (i)take affirmative action to abate the violation; (ii)reinstate the complainant to the former position with the same pay and terms and privileges; and
 (iii)pay compensatory damages, including economic damages (including backpay with interest) and any special damages sustained as a result of the retaliation, including damages for pain and suffering, reasonable attorney fees, and costs.
 (B)Reimbursement from national governing bodyIn the case of a national governing body or a paralympic sports organization found to have retaliated against a protected individual, the corporation may demand reimbursement from the national governing body or paralympic sports organization for damages paid by the corporation under subparagraph (A).
								(5)Enforcement action and procedures
 (A)In generalIf the corporation has not issued a final decision within 180 days of the filing of the complaint and there is no showing that such delay is due to the bad faith of the complainant, the complainant may bring an action at law or equity for de novo review in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy.
 (B)Jury trialA party to an action brought under paragraph (A) shall be entitled to trial by jury. (C)ReliefThe court shall have jurisdiction to grant all relief under paragraph (4).
 (6)Statute of limitationsAn action under paragraph (2) shall be commenced not later than 2 years after the date on which the violation occurs, or after the date on which the protected individual became aware of the violation.
 (7)Burdens of proofAn action under paragraph (2) or (5) shall be governed as follows: (A)Required showing by complainantThe corporation shall dismiss a complaint filed under this subsection and shall not conduct an investigation unless the complainant makes a prima facie showing that any retaliation was a contributing factor in the unfavorable personnel action alleged in the complaint.
 (B)Criteria for determination by the arbitrationThe arbitration may determine that a violation of paragraph (1) has occurred only if the complainant demonstrates that the retaliation was a contributing factor in the unfavorable personnel action alleged in the complaint.
 (C)ProhibitionRelief may not be ordered under paragraph (4) if the corporation, national governing body, or paralympic sports organization, as applicable, demonstrates by clear and convincing evidence that the corporation, national governing body, or paralympic sports organization would have taken the same unfavorable personnel action in the absence of that behavior.
 (8)ReviewAny person adversely affected or aggrieved by an order issued under paragraph (4) or (5) may obtain review of the order in the United States Court of Appeals for the circuit in which the violation, with respect to which the order was issued, allegedly occurred or the circuit in which the complainant resided on the date of such violation. The petition for review shall be filed not later than 60 days after the date of the issuance of the arbitration decision of the corporation. Review shall conform to chapter 7 of title 5, United States Code. The commencement of proceedings under this paragraph shall not, unless ordered by the court, operate as a stay of the order.
 (9)Rights retainedNothing in this subsection shall be deemed to diminish the rights, privileges, or remedies of any employee or other individual under any Federal or State law, or under any collective bargaining agreement.
 (10)Nonenforceability of certain provisions waiving rights and remediesThe rights and remedies provided for in this subsection may not be waived by any agreement, policy form, or condition of employment or association with the corporation, a national governing body, or a paralympic sports organization.
 (11)Rule of constructionNothing in this subsection shall be construed to mean that the funds transferred by the national governing bodies and paralympic sports organizations to the corporation and the Center qualify as a grant..
 (c)Eligibility requirements for national governing bodiesSection 220522 of title 36, United States Code, amended— (1)in paragraph (14), by striking ; and and inserting a semicolon;
 (2)in paragraph (15), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (16)provides protection from retaliation to protected individuals..